Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204376002.
	Regarding claim 1, CN ‘002 discloses a separable high-voltage connector assembly comprising: a first connector 102 including a plurality of small connectors 110, wherein each small connector includes one or more first pins 116 and a respective housing 106 surrounding the one or more first pins, and wherein each small connector is configured to be separately connectable to a board 104; and a second connector 200 including a plurality of second pins 208, each second pin fastened to a corresponding one of the plurality of first pins, and wherein a total number of second pins of the second connector corresponds to a total number of first pins of the first connector, wherein the second connector is integrally formed through fastening and assembling of the respective second pins to a connector body 206.
	Regarding claim 3, CN ‘002 discloses the second connector 200 includes a connector body 206, and wherein each of the second pins 208 is fastened and assembled to the connector body.
Regarding claim 5, CN ‘002 discloses each of the second pins 208 is one pin.
	Regarding claim 6, CN ‘002 discloses each of the plurality of first pins 116 is one or more pins.

Regarding claim 8, CN ‘002 discloses each of the respective second pins 208 is a female pin configured to receive the corresponding first pin 116, or a male pin configured to be inserted into the corresponding first pin.
	The method limitations of claims 9, 10, 12 and 13 are deemed to be inherent in the assembly and use of the connectors of CN ‘002 as noted above.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833